                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DARLENE BEHANNA,                                       )
                                                       )
                      Plaintiff,                       )
                                                       )
       -vs-                                            )         Civil Action No. 17-1313
                                                       )
NANCY A. BERRYHILL,1                                   )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
       Defendant.                                      )

AMBROSE, Senior District Judge
                                             OPINION

       Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 11 and

15). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 12 and 16). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am granting Plaintiff’s Motion for Summary Judgment (ECF No. 11) and denying Defendant’s

Motion for Summary Judgment. (ECF No. 15).

I. BACKGROUND

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for disability insurance benefits pursuant to the Social Security

Act. Plaintiff filed her application alleging she had been disabled since August 20, 2013. (ECF

No. 9-5, p. 2). Administrative Law Judge (“ALJ”), David F. Brash, held a hearing on May 11,

2016. (ECF No. 9-2, pp. 33-54). On July 26, 2017, the ALJ found that Plaintiff was not disabled

under the Act. (ECF No. 9-2, pp. 18-27).

       After exhausting all administrative remedies, Plaintiff filed the instant action with this court.

The parties have filed Cross-Motions for Summary Judgment. (ECF No. 11 and 15). The issues

are now ripe for review.


1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner=s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.       20 C.F.R. §404.1520(a).       The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,



                                                 2
whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant=s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.      The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

       B.      Vocational Guidelines Grid Rule 202.04: Borderline Age

       When considering whether a plaintiff is disabled, an ALJ will consider the plaintiff’s age in

combination with a plaintiff’s “residual functional capacity, education, and work experience.” 20

C.F.R. §404.1563(a). There are several age categories: younger individual (18-49); approaching

advanced age (50-54); advanced age (55-59); and close to retirement age (60-64). 20 C.F.R.

§404.1563. Depending on the combination of factors, the age group a plaintiff falls into can mean

the difference between the award or denial of benefits. At the time of the decision, Plaintiff was

26 days shy of her 55th birthday. This puts Plaintiff in a borderline age situation. Plaintiff argues

that she should have been considered in the advanced age category. (ECF No. 12, pp. 5-9). If

the ALJ would have considered Plaintiff in the advanced age category along with her residual



                                                 3
functional capacity, education and work experience, Plaintiff asserts that she would have “grid

out” and would have been found disabled pursuant to Grid Rule 202.04. Id. To that end, Plaintiff

submits the ALJ erred in failing to properly apply Grid Rule 202.04, a mere 26 days prior to her

55th birthday. (ECF No. 12, pp. 5-9). As a result, Plaintiff argues that reversal is warranted.

(ECF No. 12, p. 10).

       As to the law in this case, there is no dispute between the parties. Compare, ECF No.

12 with 16. Age is a vocational factor to be considered by the ALJ. The regulations provide, in

pertinent part, as follows:

       (d)     Person approaching advanced age.       If you are closely approaching
       advanced age (50-54), we will consider that your age, along with a severe
       impairment and limited work experience, may seriously affect your ability to adjust
       to other work.

       (e)     Person of advanced age. We consider that at advanced age (age 55 or
       older), age significantly affects a person's ability to adjust to other work. We have
       special rules for persons of advanced age and for persons in this category who are
       closely approaching retirement age (age 60 or older). See § 404.1568(d)(4).

20 C.F.R. § 404.1563(d),(e). “We will use each of the age categories that applies to you during

the period for which we must determine if you are disabled.” 20 C.F.R. § 404.1563(b). The

regulations further provide that in borderline cases, age categories should not be applied

mechanically.    20 C.F.R. §404.1563(b).     “If you are within a few days to a few months of

reaching an older age category, and using the older age category would result in a determination

or decision that you are disabled, we will consider whether to use the older age category after

evaluating the overall impact of all the factors of your case.” Id. (Emphasis added).

       The Hearings, Appeals, and Litigation Law Manual (HALLEX) is an internal social security

manual that provides guidance in borderline age cases. HALLEX II-5-3-2 provides a two-part

test to identify borderline age situations: “(1) determine whether the claimant’s age is within a few

days or a few months of a higher age category. (2) If so, determine whether using the higher age

                                                 4
category would result in a decision of “disabled instead of “not disabled.” Id. If the answer is no

to either question, the ALJ will use the plaintiff’s age. Id. If the answer to both is yes, the ALJ

“must decide whether it is more appropriate to use the higher age or the claimant’s chronological

age.” Id. In so doing, the ALJ shall employ a “sliding scale” approach. Id.

          Under this approach, the claimant must show progressively more additional
          vocational adversity(ies) – to support use of the high age – as the time period
          between the claimant’s actual age and his or her attainment of the next higher age
          category lengthens.

          One finds additional vocational adversity(ies) if some adjudicative factor(s) is
          relatively more adverse when considered in terms of that factor’s stated criteria, or
          when there is an additional element(s) which had adverse vocational implications.
          Examples of these additional vocational adversities are…a history of work
          experience in an unskilled job(s) in one isolated industry or work setting. (An
          isolated industry would be such as fishing or forestry.)

          Absent a showing of additional adversity(ies) justifying use of the higher age
          category, the adjudicator will use the claimant’s chronological age – even when
          the time period is only a few days. The adjudicator need not explain his or her
          use of the claimant’s chronological age.

Id.

          In this case, the ALJ acknowledged there is a borderline situation, but simply stated that

he finds no additional vocational adversity.

          I acknowledge that the claimant will attain the age of 55 on August 20, 2016.2
          However, I find no additional or significant vocational adversity upon which to draw
          for a non-mechanical application of the Grid Rules.

(ECF No. 9-2, p. 25)(footnote added). As a result, the ALJ used Plaintiff’s chronological age to

determine if she was disabled. (ECF No. 9-2, pp. 25-27). This is the crux of the case. Plaintiff

argues that “it is an indisputable point of fact that in this case [Plaintiff’s] past relevant work is

entirely unskilled in one work setting or industry….Because she had only one past relevant job,

and it is unskilled and being in only one work setting (childcare in a school), this specifically meets


2   The date of the ALJ’s opinion was July 26, 2016. (ECF No. 9-2, p. 27).

                                                     5
the criteria set forth by the HALLEX.” (ECF No. 12, p. 8). In opposition, Defendant argues that

Plaintiff does not have past work experience in an ‘isolated’ industry or work setting.” (ECF No.

16, p. 5). Neither party cites to legal support for their diametrically opposed assertions or any

other additional facts regarding the prior job.     As set forth above, the ALJ, apparently in

accordance with HALLEX, provided no explanation whatsoever for his conclusion. In so doing,

Defendant argues that the ALJ reasonably exercised his discretion. (ECF No. 16, p. 4). I am

unpersuaded by this argument.

       As an internal manual, HALLEX provides merely guidance and does not have the force of

law. Chaluisan v. Comm. Soc. Sec. 481 F.App’x 788, 790-91 (3d Cir. 2012). Thus, while it is

true that HALLEX provides that the ALJ need not explain his/her use of a plaintiff’s chronological

age, the “lack of an explanation may in some cases mean that the ALJ’s ultimate decision is not

supported by sufficient evidence.” Bowie v. Comm. Of Soc. Sec., 539 F.3d 395, 401 (6th Cir.

2008). Plaintiff has potentially proffered an adverse circumstance. It is not for me to decide in

the first instance if that circumstance is adverse. Rather, it is for the ALJ. The ALJ, however,

provides no explanation for the basis of his conclusion. This courts review is limited to that

provided by the ALJ. The ALJ’s failure to provide an explanation in this case, however, prohibits

me from conducting a proper and meaningful review. Therefore, I cannot state that the ALJ’s

decision is based on substantial evidence. Consequently, remand is warranted.

       An appropriate order shall follow.




                                                6
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DARLENE BEHANNA,                                      )
                                                      )
                      Plaintiff,                      )
                                                      )
       -vs-                                           )         Civil Action No. 17-1313
                                                      )
NANCY A. BERRYHILL,3                                  )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )


AMBROSE, Senior District Judge




                                        ORDER OF COURT

       THEREFORE, this 11th day of February, 2019, it is ordered that Plaintiff’s Motion for

Summary Judgment (Docket No. 11) is granted and Defendant’s Motion for Summary Judgment

(Docket No. 15) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.



                                                      BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                      Donetta W. Ambrose
                                                      United States Senior District Judge

3Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.


                                                  7
